USCA11 Case: 21-11096      Date Filed: 12/15/2021      Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-11096
                   Non-Argument Calendar
                  ____________________

JIGNESHKUMAR RAMANBAHAI PATEL,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A093-461-235
                   ____________________
USCA11 Case: 21-11096           Date Filed: 12/15/2021       Page: 2 of 3




2                        Opinion of the Court                    21-11096


Before WILSON, NEWSOM, and ANDERSON, Circuit Judges.
PER CURIAM:
        Jigneshkumar Ramanbahai Patel, a native and citizen of In-
dia present in the United States without being admitted or paroled,
was convicted under Georgia’s RICO statute of offering multiple
bootleg DVDs for sale in violation of O.C.G.A. § 16-8-60. Follow-
ing his conviction, the Department of Homeland Security initiated
removal proceedings against Patel, alleging that he was subject to
removal under 8 U.S.C. § 1182(a)(2)(A)(i)(I), which renders inad-
missible any alien convicted of “a crime involving moral turpitude”
(CIMT). An immigration judge denied Patel’s application for can-
cellation of removal, reasoning that he committed a CIMT because
his offense required knowingly selling illicit copyrighted material.
The Board of Immigration Appeals affirmed the IJ’s decision. Be-
fore us, Patel contends that his conviction lacked the level of scien-
ter required for a CIMT. 1
       “Whether a crime involves the depravity or fraud necessary
to be one of moral turpitude depends upon the inherent nature of
the offense, as defined in the relevant statute, rather than the cir-
cumstances surrounding a defendant’s particular conduct.” Itani v.
Ashcroft, 298 F.3d 1213, 1215–16 (11th Cir. 2002) (per curiam).
“Generally, a crime involving dishonesty or false statement is

1Whether a conviction constitutes a CIMT is a legal question that we review
de novo. Gelin v. U.S. Att’y Gen., 837 F.3d 1236, 1240 (11th Cir. 2016).
USCA11 Case: 21-11096          Date Filed: 12/15/2021       Page: 3 of 3




21-11096                 Opinion of the Court                           3

considered to be one involving moral turpitude.” Id. at 1215 (quo-
tation omitted). “If a conviction requires that a defendant acted
knowingly or intentionally, the statute requires a sufficiently cul-
pable mental state to constitute a CIMT.” Pierre v. U.S. Att’y Gen.,
879 F.3d 1241, 1251 (11th Cir. 2018) (quotation marks omitted).
       The specific Georgia provision that Patel violated makes it
unlawful for a person to “knowingly . . . offer for sale . . . any article
or device on which sounds or visual images have been transferred,
knowing it to have been made without the consent of the person
who owns the master . . . device or article from which the sounds
or visual images are derived.” O.C.G.A. § 16-8-60(a)(2) (emphases
added). Because this crime involves dishonesty and requires that
the offender act knowingly, it qualifies as a CIMT. Accordingly,
the BIA didn’t err in determining that Patel had been convicted of
a CIMT and upholding the denial of his application for cancellation
of removal.
       PETITION DENIED.